DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is issued in response to Applicant’s amendments filed on July 27, 2021 in which claims 1-20 are presented for examination.
3.	Claims 1-20 are pending of which claims 1, 8, and 15 are in independent form.
4.	Claims 1, 8, and 15 are amended.
Response to Arguments
5.	Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

6.	Applicant’s argue “Applicant respectfully submits that the cited references fail to show or suggest at least the element of “dynamically determining, by the computer-based system, a threshold level for providing personalization services based at least in part on available processing power in the computer-based system” as recited in amended claim 1”. 	Examiner applied a new reference, to teach, disclose, and suggest, the features 

Examiner respectfully disagrees. Applicant’s first argument that the claims are not directed to an abstract idea simply recites paragraph [0029] of the specification. Paragraph [0029] of the specification recite, “The personalization system may provide personalization services to the user in response to the affinity score being above a threshold level (step 206). For example, the personalization system may provide personalization services if the user's affinity score is above the 50.sup.th percentile, the 75.sup.th percentile, or any other suitable level. In various embodiments, the threshold level may be determined dynamically based upon available processing power. For example, if servers in the personalization system are under high demand, the threshold level may be raised to the 80.sup.th percentile, and if the processing demand decreases, the threshold level may be decreased to the 20.sup.th percentile.”   	The steps or limitations recited in the claims and then concludes that such do not recite an abstract idea or concept similar to those found by the courts to be abstract. Applicant states such steps/limitations are distinct from any of the court-identified abstract ideas and that the concepts of the claims are inextricably tied to computer technology and necessarily rooted in such computer technology to overcome a problem 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Eligibility Guidance”), and the October 2019 Update: Subject Matter Eligibility (“October 2019 Update”). For at least these reasons, Applicant respectfully requests that the rejections of claims 1-5, 8-12, and 16-19 be withdrawn”. 
While this description and restatement of USPTO memoranda and the state of the law is considered and appreciated, it does not address in any way the actual rejection made, the particular abstract idea identified, or argue at all against the rejections. The rejections laid out and explained in particular how the claims recited concepts that correspond to those identified as abstract ideas by the courts. In particular, the rejection explained that the concepts of the claims correspond closely to the identified abstract ideas such as performance of a mathematical concept (i.e., arithmetic). 
Applicant’s remarks now do not address this analysis of the rejection in any way. Instead, applicant simply concludes that the recitation is not directed to any of the court-identified abstract ideas without any explanation or remarks relating to the court-identified abstract ideas that are noted to correspond with the concepts of the claims. 
Applicant gives no reasoning or explanation for their conclusion that these limitations amount to significantly more. Instead, the remarks simply state the limitations of the claim, according paragraph [0029] these features constitute a practical application or an inventive concept under Step 2A. As above, this is not persuasive, as applicant has provided no analysis of what constitutes the abstract, idea, and more particularly no clear indication, which elements of the claim amount to significantly more than such 
Therefore, for all the reasons above, applicant’s arguments are not persuasive and the rejections are maintained as cited below.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-5, 8-12 and 16-19 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more. 
 	Regarding claim 1, the claim recites calculating an affinity score of a user representing a value of the user to a provider, dynamically determining, by the computer-based system, a threshold level, determining the affinity score is greater than a threshold level, provide personalization services to the user, selecting a first link corresponding to a first function, and causing the first link to be presented to the user. The limitations of calculating an affinity score of a user representing a value of the user 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites few additional elements. First, the claim does recite using a 
	Claims 8 and 15 are rejected similarly.
	Dependent claim 2 depends from claim 1 and recites the same abstract idea as in claim 1. Dependent claims 2 add additional limitations of affinity score is calculating affinity score for authenticating credential for the user. All of these are further recitations of mathematical calculation, an abstract idea. Reciting further abstract ideas does not provide an integration into a practical application or significantly more. Thus, claim 2 is directed to an abstract idea for essentially the same reasons as in claim 1 as the only additional limitations are entirely mathematical calculations.
	Dependent claims 3, 4, and 5 recite the same abstract idea as in claims 1 and 2. Dependent claims 3, 4, and 5 add additional limitations of providing personalization services to a user based on a clickstream data of a second link corresponding to a second function. This relates to insignificant extrasolution activity associated with particular type of data to be gathered/analyzed (see MPEP 2106.05(g)) while also reciting the above identified abstract idea associated with the mental steps of related to collecting data and analyzing it and determining particular results to display/present and adds no meaningful limitation beyond that of the abstract idea. Thus, claim 3 is directed to an abstract idea for essentially the same reasons as in claims 1 and 2.

 	Dependent claim 9 depends from claim 8 and recites the same abstract idea as in claim 8. Dependent claims 9 add additional limitations of affinity score is calculating affinity score for authenticating credential for the user. All of these are further recitations of mathematical calculation, an abstract idea. Reciting further abstract ideas does not provide an integration into a practical application or significantly more. Thus, claim 9 is directed to an abstract idea for essentially the same reasons as in claim 1 as the only additional limitations are entirely mathematical calculations. 	Dependent claims 10, 11, and 12 recite the same abstract idea as in claims 8 and 9. Dependent claims 10, 11, and 12 add additional limitations of providing personalization services to a user based on a clickstream data of a second link corresponding to a second function. This relates to insignificant extrasolution activity associated with particular type of data to be gathered/analyzed (see MPEP 2106.05(g)) while also reciting the above identified abstract idea associated with the mental steps of related to collecting data and analyzing it and determining particular results to display/present and adds no meaningful limitation beyond that of the abstract idea. Thus, claims 10, 11, and 12 are directed to an abstract idea for essentially the same reasons as in claims 8 and 9.
 	Dependent claim 16 depends from claim 15 and recites the same abstract idea as in claim 15. Dependent claims 16 add additional limitations of affinity score is calculating affinity score for authenticating credential for the user. All of these are further 

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.12.	Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Himel et al. U.S. 2016/0055160 A1 (hereinafter Himel) in view of Iannaccone et al. U.S. 2017/0345026 A1 (hereinafter Iannaccone) further in view of Volpi et al. U.S. 2018/0151150 A1 (hereinafter Volpi).
 	Regarding claim 1, Himel discloses a method comprising: 
determining, by the computer-based system, that the affinity score is greater than a threshold level (Himel 0007] and [0068]-[0069] where users reaction-card (i.e., affinity score) greater than a threshold value determined, e.g., “…each reaction-card having a reaction-card score greater than a threshold reaction-card score to the first user for display on a page currently accessed by the first user”); 

selecting, by the computer-based system and based on clickstream data of the user, a first link corresponding to a first function (Himel [0053] where a user provided one or more link to select, e.g., “Each link may be associated with a different page that contains some of the identified resources or content … user may then click on the URL links or otherwise select the content”). 
causing, by the computer-based system, the first link to be presented to the user (Himel [0053] explicitly states “the results of the suggested query can be presented to the user, in the form of one or more reaction-cards, each reaction-card having one or more search results that may include one or more links…”), 
Himel, discloses calculating, by a computer-based system, an affinity score of a user representing a value of the user to a provider the affinity score being calculated based at least in part on at least one of: a spending capability of the user, or an average spending amount of the user over a time period (Himel [Abstract], [0007], and [0067] where a reaction-card score calculated. Examiner interpret reaction-card, as equivalent with affinity score. The Applicant written disclosure, (See [0028]) describe “affinity 

Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, Himel, Iannaccone, and Volpi discloses a method, wherein the affinity score is calculated in response to the computer-based system authenticating credentials for the user (Himel [0031] wherein a user profile attributes can also include information from the authenticating services from security mechanism embedded in the system). 

Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, Himel, Iannaccone, and Volpi discloses a method, wherein providing the personalization services to the user, further comprises selecting, by the computer-based system and based at least in part on the clickstream data, a second link corresponding to a second function (Himel [0049] wherein the implemented system presenting a first link the a user, e.g., “…Each reaction-card 410 may include one or more links to profile pages associated with the nodes, as well as contextual information about the nodes “). 

Regarding claim 4, the rejection of claim 3 is hereby incorporated by reference, Himel, Iannaccone, and Volpi discloses a method, wherein providing the personalization services to the user further comprises determining, by the computer-based system, that the user is more likely (Himel [0077] e.g., “…predict the likely actions a user may take (or may be the subject of) in a given situation”) to select the first link than the second link (Himel [0053] where a user provided one or more link to select, e.g., “Each link may 

Regarding claim 8, Himel discloses a computer-based system, comprising: 
a processor (Himel [Figure 8, element 802]); 
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor (Himel [0088] and [Figure 8, element 802 and 804]), cause the processor to perform operations comprising: 
determining, by the processor, that the affinity score is greater than the threshold level (Himel 0007] and [0068]-[0069] where users reaction-card (i.e., affinity score) greater than a threshold value determined, e.g., “…each reaction-card having a reaction-card score greater than a threshold reaction-card score to the first user for display on a page currently accessed by the first user”); and
providing, by the processor and in response to the affinity score being greater than the threshold level, the personalization services to the user (Himel [0043] and [0051] wherein the implemented social networking system provide a personalized recommendations (i.e., services) e.g., “…social-networking system 160 may generate and display recommendations in the form of reaction-cards that are personalized or relevant to the user in response to the user performing a particular trigger action on the online social network”) wherein providing the personalization services to the user further comprises.

causing, by the computer-based system, the first link to be presented to the user (Himel [0053] explicitly states, “the results of the suggested query can be presented to the user, in the form of one or more reaction-cards, each reaction-card having one or more search results that may include one or more links…”) 
Himel discloses calculating, by a computer-based system, an affinity score of a user representing a value of the user to a provider the affinity score being calculated based at least in part on at least one of: a spending capability of the user, or an average spending amount of the user over a time period (Himel [Abstract], [0007], and [0067] where a reaction-card score calculated. Examiner interpret reaction-card, as equivalent with affinity score. The Applicant written disclosure, (See [0028]) describe “affinity score” may be calculated, as “variety of factors including, demographic data and click stream data stored in the attribute repository. In various embodiments, the factors may include the frequency with which the user visits the content provider’s site, the user’s spend capability, and the user’s average monthly spend”. Similarly, Himel’s reaction-card is based on users reaction factors). 
However, examiner utilized additional, Iannaccone, reference to disclose calculating, by a computer-based system, an affinity score of a user representing a value of the user to a provider the affinity score being calculated based (Iannaccone 
 It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination of Himel with grouping users into multidimensional tiers based on similarity to a group of seed users as taught by Iannaccone.  Doing so would have the targeting criteria allow an advertiser to identify users having specific characteristics, simplifying subsequent distribution of content to different users. 	The combination of Himel and Iannaccone does not clearly disclose dynamically determining, by the computer-based system, a threshold level for providing personalization services based at least in part on available processing power in the computer-based system. 	However, Volpi discloses dynamically determining, by the computer-based system, a threshold level for providing personalization services based at least in part on available processing power in the computer-based system (Volpi [0011] describes how a performance determined based on a predetermined threshold, See also [0016] and [0023] describes what the performance comprises of, such as processing power available, bandwidth available, etc.. e.g., “performance level may refer, for example, to 

Regarding claim 9, the rejection of claim 8 is hereby incorporated by reference, Himel, Iannaccone, and Volpi discloses a computer-based system, wherein the affinity score is calculated in response to the computer-based system authenticating credentials for the user (Himel [0031] wherein a user profile attributes can also include information from the authenticating services from security mechanism embedded in the system). 

Regarding claim 10, the rejection of claim 8 is hereby incorporated by reference, Himel, Iannaccone, and Volpi discloses a computer-based system, wherein providing the personalization services to the user further comprises selecting, by the processor and based at least in part on the clickstream data, a second link corresponding to a one or more links to profile pages associated with the nodes, as well as contextual information about the nodes “).

Regarding claim 11, the rejection of claim 10 is hereby incorporated by Himel, Iannaccone, and Volpi discloses a computer-based system, wherein providing the personalization services to the user further comprises determining, by the processor, that the user is more likely (Himel [0077] e.g., “…predict the likely actions a user may take (or may be the subject of) in a given situation”)to select the first link than the second link (Himel [0053] where a user provided one or more link to select, e.g., “Each link may be associated with a different page that contains some of the identified resources or content … user may then click on the URL links or otherwise select the content”). 

	Regarding independent claim 15, 
Claim 15 is similar in scope to claim 1 and rejected under a similar rational.

Regarding dependent claim 16, Claim 16 is similar in scope to claim 2 and rejected under a similar rationale.

Regarding dependent claim 17, Claim 17 is similar in scope to claim 3 and rejected under a similar rationale.


13.	Claims 5, 7, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Himel et al. U.S. 2016/0055160 A1 (hereinafter Himel) in view of Iannaccone et al. U.S. 20170345026 A1 (hereinafter Iannaccone) further in view of Volpi et al. U.S. 2018.0151150 A1 (hereinafter Volpi) as applied to claims 1-4, 8-11, and 15-18 above, and further in view of Bryar et al. U.S. Patent 8,225,195 B1 (hereinafter Bryar).
	Regarding claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Himel, Iannaccone, and Volpi does not clearly disclose the first link to be presented in a greater size than the second link.
However, Bryar discloses a method, wherein providing the personalization services to the user further comprises causing, by the computer-based system, the first link to be presented in a greater size than the second link (Bryar [Abstract], [col. 2, lines 21-33 & 46-55], [col. 26, 56-58], and [col. 28, lines 52-67] where links in the implemented system displayed at varying prominence (standing out so as to be seen easily) e.g., “Moreover, different kinds of link prominences (i.e., first link and second link), such as color, font size, motion, etc., may be used simultaneously or separately so that multiple link paths can co-exist”.  Links may assigned various values (i.e., increasing and decreasing prominence) e.g., “…For example, in an embodiment in which link prominence varies both by color and by font size, each link may have two associated prominence values, each with its own associated methodology for increasing 

Regarding claim 12, the rejection of claim 11 is hereby incorporated by reference, Himel, Iannaccone, Volpi and Bryar discloses a computer-based system, wherein providing the personalization services to the user further comprises presenting, by the processor, the first link in a greater size than the second link (Bryar [Abstract], [col. 2, lines 21-33 & 46-55], [col. 26, 56-58], and [col. 28, lines 52-67] where links in the implemented system displayed at varying prominence (standing out so as to be seen easily) e.g., “Moreover, different kinds of link prominences (i.e., first link and second link), such as color, font size, motion, etc., may be used simultaneously or separately so that multiple link paths can co-exist”.  Links may assigned various values (i.e., increasing and decreasing prominence) e.g., “…For example, in an embodiment in which link prominence varies both by color and by font size, each link may have two associated prominence values, each with its own associated methodology for increasing and decreasing prominence”).

.

14.	Claims 6, 7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Himel et al. U.S. 2016/0055160 A1 (hereinafter Himel) in view of Iannaccone et al. U.S. 20170345026 A1 (hereinafter Iannaccone) further in view of Volpi et al. U.S. 2018.0151150 A1 (hereinafter Volpi) as applied to claims 1-4, 8-11, and 15-18 above further in view of Bryar et al. U.S. Patent 8,225,195 B1 (hereinafter Bryar) and further in view of Lavonen et al. U.S. 2017/0192632 A1 (hereinafter Lavonen).


calculating, by the computer-based system, a first size of the first link and a second size of the second link, such that the first link and the second link fill the available display area. 
However, Lavonen determining, by the computer-based system, an available display area on a device of the user (Lavonen [0016] where the system provides content display area); and 
calculating, by the computer-based system, a first size of the first link and a second size of the second link, such that the first link and the second link fill the available display area (Lavonen [0035] where containers with associated link calculated for their available are for display). 
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combined teachings of Himel, Iannaccone and Bryar with display area wide control area as taught by Lavonen. Doing so would have the method involves obtaining information on multiple links to be used with the computer application and in a display order of the links, and hence ensures simple and efficient displaying method.




Regarding claim 13, the rejection of claim 12 is hereby incorporated by reference, Himel Iannaccone, Volpi, Bryar and Lavonen discloses a computer-based system, wherein providing the personalization services to the user further comprises:
determining, by the processor, an available display area on a device of the user (Lavonen [0016] where the system provides content display area); and 
calculating, by the processor, a first size of the first link and a second size of the second link, such that the first link and the second link fill the available display area 

Regarding claim 14, the rejection of claim 13 is hereby incorporated by reference, Himel, Iannaccone, Volpi, Bryar and Lavonen discloses a computer-based system, wherein the first size is proportional to a first likelihood that the user is going to select the first link, and wherein the second size is proportional to a second likelihood that the user is going to select the second link (Lavonen [0035] and [0037] where the ribbon (graphical control element) includes proportional size of link to a user).
Regarding claim 20, the rejection of claim 19 is hereby incorporated by reference, Himel, Iannaccone, Volpi, Bryar and Lavonen discloses an article of manufacture, wherein providing the personalization services to the user further comprises:  	determining, by the computer-based system, an available display area on a device of the user (Lavonen [0016] where the system provides content display area); and 
 	calculating, by the computer-based system, a first size of the first link and a second size of the second link, such that the first link and the second link fill the available display area (Lavonen [0035] where containers with associated link calculated .
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached on Monday – Friday 8:30am – 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156